REVOLVING LOAN AGREEMENT THIS REVOLVING LOAN AGREEMENT (this “Agreement) dated as of October 14, 2009 (the “Closing Date”), is made by and between and among MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation (“Midas Medici”), and UTILIPOINT INTERNATIONAL, INC., a New Mexico corporation (“Utilipoint”) (Midas Medici and Utilipoint are hereinafter collectively referred to as “Borrower”) and PROFICIO BANK, a Utah corporation (“Bank”). W I T N E S S E T H: That for valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and in consideration of the mutual promises herein made, Bank and Borrower, intending to be legally bound, agree as follows: ARTICLE I THE LOAN Section 1.1 Bank hereby agrees to lend to Borrower, and Borrower hereby agrees to borrow from Bank, upon the terms and conditions, set forth in this Agreement, the principal sum of up to Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Revolving Loan”).Borrower’s obligation to repay the Revolving Loan and the interest thereon shall be evidenced by this Agreement and a Secured Revolving Promissory Note (the “Revolving Note”) in form and substance satisfactory to Bank.Until the earlier of October 14, 2010 (the “Maturity Date”), or the occurrence of any Event of Default (as defined under Article 6 of this Agreement), Borrower may borrow hereunder, prepay the principal sum of such Revolving Loan in whole or in part without penalty, and re-borrow hereunder, so long as the aggregate unpaid principal balance of such loan does not exceed the Borrowing Base at such time.Bank may require at any time that advances be made upon at least one (1) banking day’s notice to Bank.Bank may also require at any time that advances be requested in writing on Bank’s loan request form.Bank may disburse each advance by credit to Borrower’s account with Bank.Interest on the Revolving Loan, calculated at the Applicable Interest Rate, shall be paid monthly in arears commencing on November 1, 2009, and continuing on the same day of each successive month thereafter through the Maturity Date, at which time all accrued but unpaid interest, together with any other amount due and payable hereunder shall be paid in full.Principal payable on account of the Revolving Loan shall be payable by Borrower to Bank immediately upon the earliest of (i) the occurrence of an Event of Default which Bank elects to accelerate the maturity and payment of the Revolving Loan, or (ii) the Maturity Date;provided, however, that if the principal balance of the Revolving Loan outstanding at any time shall exceed the Borrowing Base at such time, Borrower shall, promptly on demand, repay the Revolving Loan in an amount sufficient to reduce the aggregate unpaid principal amount of the Revolving Loan by an amount equal to such excess. 1 Each request for a Revolving Loan advance, if requested by Bank or required pursuant to Section 4.12, shall be accompanied by a complete and accurate borrowing base certificate (“Borrowing Base Certificate”) in the form attached hereto as Exhibit A, and shall be confirmed by Borrower with Bank by telephone; provided, that Bank shall at any time have the right to review and adjust, in the exercise of its reasonable discretion, any calculation set forth in the Borrowing Base Certificate (i) to reflect Bank’s reasonable estimate of declines in value of any of the Eligible Accounts described in such Borrowing Base Certificate, and (ii) to the extent such calculation is not in accordance with this Agreement.Borrower shall make no more than one (1) request for Revolving Loan advances per business day. Section 1.2 Bank retains the right at any time, after the occurrence of an Event of Default which Event of Default is continuing, to notify Account debtors that Accounts have been assigned to Bank and to collect Accounts directly in its own name and to charge the reasonable collection costs and expenses, including reasonable attorneys’ fees, to Borrower.Bank has no duty to protect, insure, collect or realize upon the Accounts or preserve rights in them.For the purpose of computing interest hereunder, all items of payment received by Bank shall be deemed applied by Bank on account of the Revolving Loan (subject to final payment of such items) on the next Business Day after receipt by Bank of such items of payment in Salt Lake City, Utah. Section 1.3In no event shall the amount of interest due and payable under this Agreement, the Revolving Note, or the Security Agreement (as defined in Section 2.1 below) exceed the maximum rate of interest allowed by applicable law and, in the event any such payment is made by Borrower or received by Bank, such excess sum shall be credited as a payment of principal (or, if no principal shall remain outstanding, shall be refunded to Borrower).It is the express intent hereof that the Borrower not pay and Bank not receive, directly or indirectly or in any manner, interest in excess of that which may be lawfully paid under applicable law. Section 1.4Borrower shall pay Bank an origination fee equal to two percent (2.00%) of the amount of the Revolving Loan (i.e., Ten Thousand Dollars and No/100 ($10,000.00)) (the “Loan Origination Fee”) for the Revolving Loan.Borrower previously paid Bank one-half of the Loan Origination Fee (i.e., $5,000.00) upon the execution of the commitment letter, which amount is non-refundable.The remaining one-half of the Loan Origination Fee (i.e., $5,000.00) shall be paid by Borrower to Bank on the Closing Date and shall be deemed fully earned by Bank upon the execution of this Agreement. ARTICLE II COLLATERAL Section 2.1The repayment by Borrower of its indebtedness under the Revolving Loan and the Revolving Note, and the performance by Borrower of all obligations under this
